Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 1 of 25                PageID 856




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

ROBERT HOLMAN,                                )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 21-1085-STA-jay
                                              )
THOMAS J. VILSACK,                            )
in his official capacity as Secretary         )
of the United States Department               )
of Agriculture,                               )
                                              )
and                                           )
                                              )
ZACH DUCHENEAUX,                              )
in his official capacity as Administrator     )
of the Farm Service Agency,                   )
                                              )
       Defendants.                            )
                                              )


          ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION


       Plaintiff Robert Holman, a non-minority1 farmer in Union City, Tennessee, filed this

action against Thomas J. Vilsack, Secretary of the United States Department of Agriculture

(“USDA”), and Zach Ducheneaux, Administrator of the Farm Service Agency (“FSA”), seeking

a declaratory judgment that Section 1005’s loan forgiveness program in the American Rescue

Plan Act of 2021, Pub. L. No. 117-2, § 1005 (2021) (“ARPA”), is violative of the Fifth

Amendment’s Equal Protection Clause under the United States Constitution and seeking to

enjoin the program. The Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343 because this



1
  The complaint alleges that the USDA has Plaintiff’s race on file as white and that he “would
generally be considered white or Caucasian.” (Cmplt. p. 3, ECF No. 1.)
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 2 of 25                  PageID 857




case presents a substantial question of federal law, specifically whether Section 1005 of the

ARPA, facially and as applied, violates the Constitution’s guarantee of equal protection of the

law.

       Section 1005 of the ARPA allots funds for debt relief to “socially disadvantaged” farmers

and ranchers.2 The USDA interprets the phrase “socially disadvantaged” to mean the racial

classifications of “Black, American Indian/Alaskan Native, Hispanic, or Asian, or

Hawaiian/Pacific Islander.” See American Rescue Plan Debt Payments FAQ, Question 1,

https://www.farmers.gov/americanrescueplan/arp-faq. The program erases the debts of those

farmers falling within the specified racial classifications who took out qualifying loans and

provides an additional 20% to cover tax liabilities, thus providing a payment in an amount up to

120% of the outstanding indebtedness, without any consideration of need. Qualifying loans are

either USDA direct loans or USDA backed loans. Farmers, such as Plaintiff, who have USDA

loans and who are white/Caucasian are not considered to be socially disadvantaged and, thus, are

not eligible for debt relief regardless of their individual circumstances. The Government has not

disputed that Plaintiff, as the holder of two USDA direct farm loans, would be eligible for debt

relief if he was a member of one of the specified racial classifications.

       Defendants Vilsack and Ducheneaux are responsible for the implementation of Section

1005. Defendant Vilsack, as Secretary of Agriculture, is responsible for leading the USDA,

which includes the FSA. Defendant Ducheneaux, as Administrator of the FSA, oversees Section

1005. Defendants are sued in their official capacities.

       On June 6, 2021, Plaintiff filed a motion for preliminary injunction (ECF No. 7) pursuant

to Rule 65 of the Federal Rules of Civil Procedure, asking the Court to preliminarily enjoin

2
  Although Section 1005 refers to both “farmers and ranchers,” the parties have focused on
farmers in their briefing.

                                                  2
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 3 of 25                      PageID 858




Defendants from enforcing Section 1005. Defendants have filed a response to the motion (ECF

No. 31), and Plaintiff has filed a reply to the response. (ECF No. 36.) With the Court’s

permission, the National Black Farmers Association (“NBFA”) and the Association of American

Indian Farmers (“AAIF”) have submitted a brief as amicus curiae in opposition to Plaintiff’s

motion for preliminary injunction.3 (ECF No. 34.)

          A hearing on Plaintiff’s motion was held on June 29, 2021, with both parties represented

by counsel.      No testimony was taken, although Plaintiff’s Declaration (ECF No. 7-3) was

admitted as an exhibit. After reviewing the briefs, statements and arguments by counsel at the

hearing, and the entire record, for the reasons discussed below, the Court GRANTS Plaintiff’s

motion for a preliminary injunction.4

                                 History/Background of Section 1005

          As explained by Defendants, Congress enacted Section 1005 to provide debt relief to

“socially disadvantaged” farmers holding certain USDA loans in an attempt to remedy “the

lingering effects of the unfortunate but well-documented history of racial discrimination” in

USDA loan programs.5 (Resp. p. 1, ECF No. 31.) Congress considered evidence that

“discriminatory loan practices at USDA have placed minority farmers at a significant

disadvantage today;” statistically these farmers generally own smaller farms, have

disproportionately higher delinquency rates, and are at a significantly higher risk of foreclosure


3
  The NBFA and AAIF have also filed a conditional motion for leave to intervene as defendants
in this matter. However, because, at present, NBFA and AAIF purport to share the same
objective as the Government in defending the challenged law, the organizations have requested
that the Court defer consideration of the motion until such time as developments in this lawsuit
indicate that the organizations’ interests diverge from the Government’s. (ECF No. 27.)
4
  This Court has authority to order injunctive relief and other relief that is necessary and proper
pursuant to 28 U.S.C. §§ 2201 and 2202.
5
    Plaintiff has not disputed the USDA’s long-term history of racially discriminatory practices.

                                                   3
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 4 of 25                         PageID 859




than non-minority farmers. (Id.) Defendants contend that Congress concluded that paying off

qualifying USDA loans of minority farmers6 was “necessary to further its interests in remedying

the lingering effects of racial discrimination in USDA loan programs and ensuring that its

pandemic relief efforts did not perpetuate those lingering effects.” (Id. at pp. 1 – 2.)

       According to Defendants, “decades of evidence shows that not all USDA stakeholders

have benefitted equally from its services — particularly its farm loan services,” and the evidence

indicates “that throughout USDA’s history minority farmers have been ‘hurt’ more than helped

due to discrimination in USDA’s farm loan programs.” (Id. at p. 3 (relying on “A Report by the

Civil Rights Action Team” (CRAT) 6 (1997) (“CRAT Report”))). To support their proposition

that “[m]inority farmers have long experienced inequities in FSA’s administration of farm loans,

including with respect to loan approval rates, amounts, and terms,” Defendants have cited a 1982

report from the U.S. Commission on Civil Rights, The Decline of Black Farming in America 84-

85, the 1997 CRAT Report, and the 2002 Civil Rights Hearing on the USDA’s Civil Rights

Program for Farm Program Participants. (Id.)

       Defendants also point to a “series of lawsuits against USDA by groups of minority

farmers” beginning in 1997 and continuing over the next decade. “African-American, Native

American, Hispanic, and female farmers alleged that USDA systematically discriminated against

them in the administration of farm loans and other benefits and failed to investigate

discrimination complaints.”7 (Id. at p. 4 (listing Pigford v. Glickman (“Pigford I”), No. 97-1978


6
   Defendants have used the terms “socially disadvantaged farmers” and “minority farmers”
interchangeably. However, as explained above, not all “minority famers” are included in the
definition of “socially disadvantaged farmers.”
7
  There has been no explanation as to why female farmers were not included within the ambit of
Section 1005 even though female restaurant owners were included in the restaurant portion of the
ARPA. Additionally, little to no evidence has been presented concerning discrimination toward
Hawaiian/Pacific Islander farmers.
                                                  4
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 5 of 25                      PageID 860




(D.D.C.); Keepseagle v. Veneman, No. 99-03119 (D.D.C.); Garcia, No. 00-2445 (D.D.C.); Love

v. Glickman, No. 00-2502 (D.D.C.); In re Black Farmers Discrimination Litigation (“Pigford

II”), No. 08-mc-0511 (D.D.C.) (collectively “Pigford”)). According to Defendants, “[a]lthough

USDA has settled the lawsuits and paid more than $2.4 billion to claimants, State taxes eroded

recoveries, debt relief was incomplete, and reports before Congress have shown that the

settlements did not cure the problems faced by minority farmers.” (Id.) Even after the lawsuits,

a 2011 report – Jackson Lewis LLP, “Civil Rights Assessment” (Mar. 31, 2011) (“JL Report”) –

showed that socially disadvantaged groups “continued to experience discrimination with respect

to the requirements, availability, and timing of FSA loans.”          (Id.)   A 2021 Government

Accountability Office report commented on long-existing “concerns about discrimination in

credit markets” and surmised that minority farmers continued to have less access to credit. (Id.)

       Defendants rely on a 1982 agriculture report to link “discrimination in USDA’s loan

programs” to “a dramatic loss of minority-owned farmland. (Id. at p. 5 (citing Arg. II.B; 1982

Rep. 176 (reporting that from 1920 to 1978, the number of all minority-owned farms fell from

926,000 to less than 60,000))). Moreover, “over the last century, Black farmers dwindled from

14 to two percent of all farmers and lost about 80% of their land.” (Id. at pp. 5-6.)

       According to Defendants, Congress considered this report, and others,8 which show “the

pattern of discrimination in USDA programs and its consequences for minority farmers” when


8
  (Resp. at p. 5 n.8 (citing Hr’g on USDA’s Civil Rights Progs. and Responsibilities before The
House Subcomm. on Dep’t Ops., Oversight, Nutrition, and Forestry, Comm. on Ag., 106th
Cong. 37 (1999) (Goodlatte) (recognizing that “[c]ivil rights at the [USDA] has long been a
problem”); 2002 Civil Rights Hr’g 16, 18, 26 (hearing testimony about the disparities in loan
processing times and approval rates for Hispanic farmers; underrepresentation of minorities in
USDA; and continuing delays in the resolution of civil rights complaints); Hr’g to Review the
USDA’s Farm Loan Progs. before the Senate Comm. on Ag., Nutrition, and Forestry, 109th
Cong. 800 (2006) (Karen Krub, Farmers’ Legal Action Group, Inc.) (“[T]here is still no
meaningful process for investigation and resolution of allegations of discrimination [against]
                                                 5
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 6 of 25                    PageID 861




passing Section 1005. (Id. (citing S.278,9 “Emergency Relief for Farmers of Color Act of

2021”)).

         In their response, Defendants ask the Court to consider “previous efforts to remedy

discrimination against minority farmers in USDA programs and its lingering effects” which have

purportedly “fallen short.” (Id. at pp. 6-7.) In particular, in 1990 Congress created a program “to

provide outreach and technical assistance” to help minority farmers and then permanently funded

the program in 2018. (Id. at p. 7.) In 1998 Congress suspended statutes of limitations for Equal

Credit Opportunity Act claims; in 2010, it provided $1.25 billion to ensure that Pigford II

claimants received settlement payments; in 2002 it created an Office of the Assistant Secretary

for Civil Rights at USDA to ensure better compliance with civil rights laws; and in 2014 it

created a permanent Office of Tribal Relations at USDA. (Id.) Defendants contend that, despite

these efforts, socially disadvantaged farmers continue to have difficulty getting loans and credit

from the USDA. (Id.)

         Defendants note that Congress found that, even before the pandemic, “Black farmers and

other farmers of color were in a far more precarious financial situation,” than non-minority

farmers, and, “a year into the pandemic, some ‘ha[d] simply not been able to weather the

storm.’” (Id.) Statistically, “a disproportionate number of Black, Hispanic, Asian-American, and

FSA decision-makers.”); Hr’g to Review Availability of Credit in Rural America before the
House Subcomm. on Conserv., Credit, Energy, and Research, Comm. on Ag., 110th Cong. 8
(2007); Hr’g on Mgmt. of Civil Rights at the USDA before the House Subcomm. on Gov’t
Mgmt., Org., and Procurement, Comm. on Oversight and Gov’t Reform, 110th Cong. 137 (2008)
(hearing testimony about, and recognizing, the continued problem of USDA discrimination
against minority farmers, including the inability of Native American and Hispanic farmers to
receive loans; underrepresentation of minorities on county committees; and delayed processing
of civil rights complaints, including allegations that complaints were shredded and not processed,
all despite creation in 2002 of the Assistant Secretary of Civil Rights); House Ag. Comm. Hr’g
on U.S. Ag. Policy and the 2012 Farm Bill (Apr. 21, 2010); House Ag. Comm. Hr’g on USDA
Oversight 45, 50 (July 22, 2015)).
9
    S.278 was the predecessor of Section 1005.

                                                 6
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 7 of 25                   PageID 862




Indigenous farmers were in default on their direct loans, putting farmers of color at risk of

‘facing yet another wave of foreclosures and potential land loss.’” (Id. at p. 8.)

       Defendants have provided evidence purportedly relied on by lawmakers to show that “the

overwhelming majority of recent agricultural subsidies and pandemic relief prior to ARPA went

to non-minority farmers, despite minority farmers occupying a more vulnerable financial

position.” (Id.) For example, “reporting indicated that nearly the entirety of USDA’s $25 billion

Market Facilitation Program (MFP) payments, and almost all of the $9.2 billion provided

through USDA’s first Coronavirus Food Assistance Program (CFAP), went to non-minority

farmers.” (Id. (citations omitted.)) According to Defendants, Congress found that this disparity

was “partly due to the lingering effects of discrimination in USDA programs.” (Id. at pp. 8-9.)

Defendants reference a letter from thirteen agriculture professors who explained that federal farm

programs “have perpetuated and exacerbated the problem” of discrimination, by preferring crops

that tend to be produced by white farmers and “rewarding” large farms “which are

predominantly owned by white farmers.” (Id. at p. 9.)

       Congress passed Section 1005 of the ARPA to “provide targeted and tailored support for

… farmers,” CR H.765 (Scott), who “have for many decades suffered discrimination by

[USDA],’ id. S.1265 (Booker), and had not benefited from prior pandemic relief efforts, id.

H.1273 (Rep. Neal) (explaining as much with respect to Black farmers); id. S.1264-65

(‘Congress includes these measures to address the longstanding and widespread systemic

discrimination within the USDA, particularly within the loan programs, against [socially

disadvantaged famers].’) (Stabenow); S.278, Sec. 4, ¶ (a)(1)-(2) (stating that § 1005 addressed

‘historical discrimination against’ socially disadvantaged farmers and ‘issues relating to …

COVID-19 … in the farm loan programs’).” (Id. at p. 10.)



                                                  7
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 8 of 25                  PageID 863




                                            Arguments

       Plaintiff, a white farmer with two USDA loans that had outstanding balances as of

January 1, 2021, contends that the government should be enjoined from carrying out Section

1005’s farm loan forgiveness program because it is entirely based on race, and the denial of a

government benefit based on race is a violation of the right to be treated equally under the law.

He argues that, because he can show that he faces a colorable constitutional violation, a

preliminary injunction is appropriate.

       Defendants have responded that Congress enacted Section 1005 to remedy the lingering

effects of long-standing racial discrimination in USDA programs. They claim that, in doing so,

Congress looked at evidence that discriminatory loan practices at the USDA placed minority

farmers at a significant disadvantage pre-pandemic and that minority farmers’ positions were

made worse by the pandemic, which disproportionately burdened them. Defendants argue that,

in authorizing debt relief in Section 1005, Congress adopted a measure that was narrowly

tailored to remedy the lingering effects of discrimination in USDA programs and to correct the

ways prior funding had perpetuated those lingering effects.

                                  Legal Standard and Analysis

       “The purpose of a preliminary injunction is merely to preserve the relative positions of

the parties until a trial on the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S. 390,

395 (1981). It is an “extraordinary and drastic” remedy, and “[t]he party seeking [it] bears the

burden of justifying such relief.” Am. Civil Liberties Union Fund of Mich. v. Livingston Cnty.,

796 F.3d 636, 642 (6th Cir. 2015). The Sixth Circuit Court of Appeals recently reiterated the

standard for issuing a preliminary injunction.

       We consider four factors in determining whether a preliminary injunction should
       issue: (1) whether the moving party has shown a likelihood of success on the

                                                 8
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 9 of 25                       PageID 864




         merits; (2) whether the moving party will be irreparably injured absent an
         injunction; (3) whether issuing an injunction will harm other parties to the
         litigation; and (4) whether an injunction is in the public interest. Nken v. Holder,
         556 U.S. 418, 434, 129 S. Ct. 1749, 173 L.Ed.2d 550 (2009). In constitutional
         cases, the first factor is typically dispositive. Roberts v. Neace, 958 F.3d 409, 416
         (6th Cir. 2020) (order) (per curiam). That’s because “[w]hen constitutional rights
         are threatened or impaired, irreparable injury is presumed.” Obama for Am. v.
         Husted, 697 F.3d 423, 436 (6th Cir. 2012). And no cognizable harm results from
         stopping unconstitutional conduct, so “it is always in the public interest to prevent
         violation of a party’s constitutional rights.” Deja Vu of Nashville, Inc. v. Metro.
         Gov’t of Nashville & Davidson Cnty., 274 F.3d 377, 400 (6th Cir. 2001) (citation
         omitted). We thus focus our analysis on the plaintiffs’ likelihood of success on the
         merits.

Vitolo v. Guzman, 999 F.3d 353, 360 (6th Cir. May 27, 2021).

Likelihood of Success on the Merits

         At the outset, the Court notes that four cases in particular have informed its decision:

Vitolo (enjoining the restaurant relief portion of the ARPA), which is binding precedent for this

Court, and Faust v. Vilsack, 2021 WL 2409729 (E.D. Wis. June 10, 2021) (enjoining Section

1005’s farm loan relief portion of the ARPA), Wynn v. Vilsack, 2021 WL 2580678 (M.D. Fla.

June 23, 2021) (same), and Miller v. Vilsack, No. 4:21-cv-0595-O (N.D. Tex., July 1, 2021),

which are persuasive.10 All four courts determined that the plaintiff had shown, inter alia, a

likelihood of success on the merits in challenging portions of the ARPA that purportedly violated

the plaintiff’s equal protection rights by allocating funds based on race (and in Vitolo also based

on gender) and enjoined the distribution of those funds. At the hearing in this Court, the parties

agreed that the evidence that was presented in Faust and in Wynn is the same as the evidence

presented in this case.11



10
    Although decisions from other circuits are not binding on this Court, those opinions may
constitute persuasive authority. See Moldowan v. City of Warren, 578 F.3d 351, 381 n. 9 (6th
Cir. 2009).
11
     The hearing pre-dated the Miller decision.

                                                  9
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 10 of 25                   PageID 865




        The parties also agree that, because Section 1005 on its face makes a distinction among

 applicants for relief on the basis of race, it must satisfy strict scrutiny – that is, it must be

 narrowly tailored to serve a compelling state interest. See Johnson v. California, 543 U.S. 499,

 505 (2005) (quoting Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 227 (1995), and

 reiterating that “all racial classifications [imposed by government] ... must be analyzed by a

 reviewing court under strict scrutiny.”) Under strict scrutiny, the government has the burden of

 proving that racial classifications “are narrowly tailored measures that further compelling

 governmental interests.” Johnson, 543 U.S. at 505. “When race-based action is necessary to

 further a compelling governmental interest, such action does not violate the constitutional

 guarantee of equal protection so long as the narrow-tailoring requirement is also satisfied.”

 Grutter v. Bollinger, 539 U.S. 306, 327 (2003). Thus, the government must adopt “the least

 restrictive means of achieving a compelling state interest,” McCullen v. Coakley, 573 U. S. 464,

 478 (2014), “rather than a means substantially related to a sufficiently important interest.”

 Americans for Prosperity Foundation v. Bonta, __ S. Ct. __, 2021 WL 2690268 (July 1, 2021).

        Because “[g]overnment policies that classify people by race are presumptively invalid,”

 and “[t]o overcome that presumption, the government must show that favoring one race over

 another is necessary to achieve a compelling state interest,” Vitolo, 999 F.3d at 360, the Court

 begins by looking at the Government’s asserted compelling state interest in its race-based farm

 loan forgiveness program. Defendants have offered as “a compelling interest” the need to

 remedy past discrimination suffered by “socially disadvantaged” farmers at the hands of the

 USDA. It is undisputed that the USDA has a sad history of discriminating against certain groups

 of farmers based on their race. The evidence in the record reveals systemic racial discrimination

 by the USDA (and in particular the FSA) throughout the twentieth century which has



                                                10
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 11 of 25                      PageID 866




 compounded over time, resulting in bankruptcies, land loss, a reduced number of minority

 farmers, and diminished income for the remaining minority farmers. Defendants argue that

 Section 1005 is necessary to reverse the years of economic discrimination against minority

 farmers. However, Vitolo, Faust, Wynn, and Miller all rejected systemic racial discrimination as

 a compelling state interest to support race-based legislation.

        In Vitolo, the Sixth Circuit explained when the government may attempt to remedy past

 discrimination by using preferential treatment based on race.

        First, the policy must target a specific episode of past discrimination. It cannot
        rest on a “generalized assertion that there has been past discrimination in an entire
        industry.” [City of Richman v.] J.A. Croson Co., 488 U.S. [469] at 498, 109 S. Ct.
        706 [1989]; see also Adarand, 515 U.S. at 226, 115 S. Ct. 2097; Aiken v. City of
        Memphis, 37 F.3d 1155, 1162–63 (6th Cir. 1994) (en banc) (explaining that
        societal discrimination is not enough to justify racial classifications and that there
        must be prior discrimination by the governmental unit involved).

        Second, there must be evidence of intentional discrimination in the past. J.A.
        Croson Co., 488 U.S. at 503, 109 S. Ct. 706 (requiring an “inference of
        discriminatory exclusion”). Statistical disparities don’t cut it, although they may
        be used as evidence to establish intentional discrimination. See Aiken, 37 F.3d at
        1163; United Black Firefighters Ass’n v. City of Akron, 976 F.2d 999, 1011 (6th
        Cir. 1992).

        Third, the government must have had a hand in the past discrimination it now
        seeks to remedy. So if the government “show[s] that it had essentially become a
        “passive participant” in a system of racial exclusion practiced by elements of [a]
        local ... industry,” then the government can act to undo the discrimination. J.A.
        Croson Co., 488 U.S. at 492, 109 S. Ct. 706 (plurality opinion). But if the
        government cannot show that it actively or passively participated in this past
        discrimination, race-based remedial measures violate equal-protection principles.

 Vitolo, 999 F.3d at 361.

        Here, Defendants cannot meet the first prong because the evidence does not show that

 Section 1005 targets a specific episode of past discrimination. Defendants have pointed to

 statistical and anecdotal evidence of a history of discrimination by the USDA. But it is well-

 settled that a “generalized assertion that there has been past discrimination in an entire industry”

                                                  11
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 12 of 25                     PageID 867




 cannot establish a compelling interest. J.A. Croson Co., 488 U.S. at 498; see also Parents

 Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 731 (2007) (plurality opinion)

 (“remedying past societal discrimination does not justify race-conscious government action”).

 Moreover, as recognized in Wynn, “[d]ue to the significant remedial measures previously taken

 by Congress, for purposes of this case, the historical evidence does little to address the need for

 continued remediation through Section 1005.” Wynn, 2021 WL 2580678, at * 5. Any evidence

 that there is such a need “is not tied in any way to a governmental interest in affording [socially

 disadvantaged farmers] broad race-based debt relief and does not support a finding that USDA

 continues to be a participant, passive or active, in discrimination.”12 Id.

        Also, although Defendants have asserted that the majority of funding in pandemic relief

 efforts did not reach minority farmers, they have not provided evidence of “specific episodes” of

 present intentional discrimination by Defendants. At the hearing, Defendants conceded that

 Congress attempted to remedy the lingering effects of historic discrimination when enacting

 Section 1005 and did not rely on specific present-day discrimination occurring at the USDA.

        In Wynn, Judge Marcia Morales Howard analyzed the evidence presented by Defendants

 on this issue and found it to be lacking.

        [T]he Government cites to two statistics related to recent USDA programs that
        have disproportionately benefited White farmers. The first statistic shows 99.4%
        of relief under USDA’s Market Facilitation Program (MFP) went to White
        farmers. The second statistic shows 97% of the $9.2 billion in pandemic relief
        provided through USDA’s Coronavirus Food Assistance Program in 2020 went to
        nonminority farmers. Even taking these statistics at face value, they are less useful
        than they may appear to be.

 12
     Defendants will have the opportunity to present such evidence at a trial on the merits. See
 Wynn, 2021 WL 2580678, at *6 n.9 (“On a more fully developed record, the Government may be
 able to establish that despite past remedial efforts the harm caused by the disgraceful history of
 discrimination by the USDA in farm loans and programs is ongoing or that the Government is in
 some way a participant in perpetuating that discrimination such that further narrowly tailored
 affirmative relief is warranted.”)

                                                  12
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 13 of 25                    PageID 868




        The first statistic is qualified by the fact that: “[a]pproximately seven percent of
        the funds went to entities owned by corporations or individuals whose race was
        not reported.” The report also identifies farm size and specific crops—namely,
        soybeans—as being the target of MFP funding, not racial identity. As to the
        second statistic, both parties at least tacitly acknowledge the 2020 relief went
        primarily to nonminority farmers because the legislation targeted large farms that
        were disproportionately owned by nonminority farmers — not because the relief
        efforts were facially discriminatory. Where a race-neutral basis for a statistical
        disparity can be shown, the Court can give that statistical evidence less weight.
        Here, the statistical discrepancies presented by the Government can be explained
        by non-race related factors — farm size and crops grown — and the Court finds it
        unlikely that this evidence, standing alone, would constitute a strong basis for the
        need for a race-based remedial program.

 Wynn, 2021 WL 2580678, at *6 (citations omitted). See also Hilbert v. Ohio Dep’t of Rehab. &

 Corr., 121 F. App’x 104, 110 (6th Cir. 2005) (explaining in an alleged racial discrimination

 employment context that, although statistical data, if unrebutted, can create an inference of

 discrimination, such data must not only show a significant disparity between two groups, but

 must also “eliminate the most common nondiscriminatory explanations for the disparity.”

 (citations omitted)). Defendants have presented no additional evidence to this Court than that

 presented in Wynn, and, as discussed above, Defendants stated at the hearing that the evidence

 before this Court is the same as the evidence presented in Wynn. “An observation that prior,

 race-neutral relief efforts failed to reach minorities is no evidence at all that the government

 enacted or administered those policies in a discriminatory way.” Vitolo, 999 F.3d at 362.

        As for the second prong, other than statistical disparities, Defendants have presented no

 evidence of current intentional discrimination by Defendants, and they acknowledged this lack of

 evidence at the hearing. Instead, Defendants attempted to rely on statistical and anecdotal

 evidence, even though this type of evidence to show intentional discrimination has been rejected

 by the Sixth Circuit. See Vitolo, 999 F.3d at 361 (“When the government promulgates race-

 based policies, it must operate with a scalpel. And its cuts must be informed by data that suggest

                                                13
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 14 of 25                      PageID 869




 intentional discrimination. The broad statistical disparities cited by the government are not nearly

 enough.”)13

         Looking at the third prong, the Court finds evidence that the USDA played a role in past

 discrimination toward socially disadvantaged farmers but no evidence of current discrimination

 by the USDA. That is, no evidence has been presented that the USDA or FSA played a role in

 creating the disparities in pandemic relief given to minority farmers versus non-minority farmers.

         Accordingly, Defendants here, as in Vitolo, have failed to establish that the government

 has a compelling interest in remedying the effects of past and present discrimination through the

 distribution of benefits on the basis of racial classifications.

         However, even when the government has shown a compelling state interest in remedying

 some specific episode of discrimination, the discriminatory legislation must be narrowly tailored

 to further that interest. Id.

         For a policy to survive narrow-tailoring analysis, the government must show
         “serious, good faith consideration of workable race-neutral alternatives.” Grutter
         v. Bollinger, 539 U.S. 306, 339, 123 S. Ct. 2325, 156 L.Ed.2d 304 (2003); J.A.
         Croson Co., 488 U.S. at 507, 109 S. Ct. 706. This requires the government to
         engage in a genuine effort to determine whether alternative policies could address
         the alleged harm. And, in turn, a court must not uphold a race-conscious policy
         unless it is “satisfied that no workable race-neutral alternative” would achieve the
         compelling interest. Fisher v. Univ. of Tex. at Austin, 570 U.S. 297, 312, 133 S.
         Ct. 2411, 186 L.Ed.2d 474 (2013). In addition, a policy is not narrowly tailored if
         it is either overbroad or underinclusive in its use of racial classifications. J.A.
         Croson Co., 488 U.S. at 507–08, 109 S. Ct. 706; Gratz v. Bollinger, 539 U.S. 244,
         273–75, 123 S. Ct. 2411, 156 L.Ed.2d 257 (2003).


 13
    The Vitolo court distinguished between cases based on racial statistical disparities involving a
 single decisionmaker, such as when a city hires one race at a disproportionate rate, and statistics
 showing “general social disparities” because “there are simply too many variables to support
 inferences of intentional discrimination.” Vitolo, 999 F.3d at 362. Although Vitolo addressed
 societal discrimination, the court also considered whether the government had shown a
 compelling interest in remedying past industry-wide discrimination. Id. at pp. 361-62.




                                                    14
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 15 of 25                     PageID 870




 Vitolo, 999 F.3d at 362 – 63. “[T]he strict scrutiny standard ... forbids the use even of narrowly

 drawn racial classifications except as a last resort.” J.A. Croson Co., 488 U.S. at 519 (Kennedy,

 J., concurring).

        Here, Defendants have not presented any race-neutral alternatives that Congress

 considered when discussing Section 1005. Instead, they contend that the loan relief program is

 narrowly tailored to its constitutional aims because race-neutral alternatives have failed.

 However, as pointed out in Vitolo, in attempting to mitigate the failure of prior pandemic relief

 efforts to reach socially disadvantaged farmers (minority and female restaurant owners in

 Vitolo), Congress could have given priority to those farmers who did not receive prior pandemic

 aid instead of passing race-based legislation. (“But an obvious race-neutral alternative exists:

 The government could grant priority consideration to all business owners [farmers] who were

 unable to obtain needed capital or credit during the pandemic.”) “Because these race-neutral

 alternatives exist, the governments use of race is unconstitutional.” Vitolo, 999 F.3d at 363.

        The Vitolo court also looked at whether the legislation at issue in that case was

 underinclusive or overinclusive and found that it was both.

        For example, individuals who trace their ancestry to Pakistan and India qualify for
        special treatment. But those from Afghanistan, Iran, and Iraq do not. Those from
        China, Japan, and Hong Kong all qualify. But those from Tunisia, Libya, and
        Morocco do not. This scattershot approach does not conform to the narrow
        tailoring strict scrutiny requires.

 Id. at 363-64. Under Section 1005, “Black, American Indian/Alaskan Native, Hispanic, or

 Asian, or Hawaiian/Pacific Islander” farmers qualify for debt relief but not farmers of other races

 or ethnicities regardless of their financial condition and regardless of whether they obtained any

 financial relief during the pandemic.




                                                 15
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 16 of 25                      PageID 871




        The Wynn court also specified ways in which Section 1005 is both underinclusive and

 overinclusive. For instance, Section 1005 benefits only those socially disadvantaged farmers

 who received qualifying USDA farm loans, “but the evidence of discrimination provided by the

 Government says little regarding how this particular group of [socially disadvantaged farmers]

 has been the subject of past or ongoing discrimination.” Wynn, 2021 WL 2580678, at *7.

 Additionally,

        [a]lthough the Government argues that Section 1005 is narrowly tailored to reach
        small farmers or farmers on the brink of foreclosure, it is not. Regardless
        of farm size, [a socially disadvantaged farmer] receives up to 120% debt relief.
        And regardless of whether [a socially disadvantaged farmer] is having the most
        profitable year ever and not remotely in danger of foreclosure, that [a socially
        disadvantaged farmer] receives up to 120% debt relief. Yet a small White farmer
        who is on the brink of foreclosure can do nothing to qualify for debt relief. Race
        or ethnicity is the sole, inflexible factor that determines the availability of relief
        provided by the Government under Section 1005.

 Id. The Wynn court also commented on the dearth of evidence of prior discrimination by the

 USDA in farm loans toward Asians, Native Hawaiians, and Pacific Islanders, groups which are

 included in Section 1005, thus leading to an inference that Section 1005 is overinclusive as well

 as being underinclusive. Id. at *10. Finally, “there is little evidentiary support for the magnitude

 of relief provided by Section 1005 — up to 120% debt relief to all [socially disadvantaged

 farmers] with qualifying farm loans — which appears to duplicate or in some instances exceed

 the relief provided to those who actually suffered the well-documented historic discrimination

 Congress sought to remedy through prior settlements” such as Pigford.

        To the extent Section 1005 is intended to address the alleged erosion of prior
        relief identified by Senators Booker and Stabenow in their floor statements, the
        Government presents no evidence that the recipients of Section 1005’s relief are
        the same persons or in any way — but race — similarly situated to the persons
        that received the previous, potentially inadequate relief. Nor does it explain how
        providing this debt relief to current loan holders is narrowly tailored to address
        the concern of previously inadequate relief. On the record before the Court at this



                                                 16
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 17 of 25                          PageID 872




         stage in the case, it does not appear that Section 1005 is narrowly tailored such
         that it “eliminates no more than the exact source of the ‘evil’ it seeks to remedy.”

 Id. (citation omitted).

         Defendants contend that Congress has unsuccessfully implemented race-neutral

 alternatives for decades, but no evidence was presented that Congress ever engaged “in a

 genuine effort to determine whether alternative policies could address the alleged harm” here.

 Vitolo, 999 F.3d at 362. As indicated in Faust, “[t]he obvious response to a government agency

 that claims it continues to discriminate against farmers because of their race or national origin is

 to direct it to stop: it is not to direct it to intentionally discriminate against others on the basis of

 their race and national origin.” Faust, 2021 WL 2409729, at *3.

         The Faust court listed ways in which Congress could have implemented race-neutral

 programs to help farmers in need of financial assistance “such as requiring individual

 determinations of disadvantaged status or giving priority to loans of farmers and ranchers that

 were left out of the previous pandemic relief funding. It can also provide better outreach,

 education, and other resources.” Id. at *3. Because “[n]arrow tailoring requires evaluating the

 “efficacy of alternative [race-neutral] measures,” United States v. Paradise, 480 U.S. 149, 171

 (1987) (plurality opinion), and Congress did not do so, the Court finds that Section 1005 is not

 narrowly tailored to remedy the ills that Congress sought to alleviate.

         However important the goal of eliminating the vestiges of prior race discrimination, and

 it is important, the government’s efforts cannot withstand strict scrutiny. Therefore, Plaintiff has

 shown a likeliness of success on the merits at trial.




                                                    17
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 18 of 25                      PageID 873




 Irreparable Injury14

        Section 1005(a)(1) appropriates “out of amounts in the Treasury not otherwise

 appropriated, such sums as may be necessary, to remain available until expended .…” Plaintiff

 contends that, if the Court does not halt all payments, then the limited funds available will be

 depleted by the time this case is resolved, and he will suffer irreparable harm. Defendants

 counter that the funds are not limited and that, if Plaintiff prevails at trial, he can be made whole

 by being made eligible for debt relief.15 In rejecting that argument, the Miller court noted that

 “[w]hile the Government may at times act like it, the public fisc is not bottomless, and at any

 time, Congress may turn off the spigot.” Miller, No. 4:21-cv-0595-O at p. 20 (citing Baker v.

 Concord, 916 F.2d 744, 749 (1st Cir. 1990)).

        Not only is the “public fisc” not “bottomless,” there are strong indications that Section

 1005’s “bottom” is $4 billion.16 Plaintiff maintains that Section 1005’s language stating that

 funds for debt relief will be expended “out of amounts in the Treasury not otherwise

 appropriated” indicates some limit to the funds. Additionally, at the hearing, Plaintiff pointed

 out that public statements surrounding Section 1005 indicated that $4 billion was available for

 farm debt relief. See, e.g., Delta Farm Press, 2021 WLNR 18455848 (June 8, 2021) (noting

 Defendant Vilsack’s testimony that $4 billion would be given away to socially disadvantaged

 farmers); The Daily Citizen (Dalton, GA), 2021 WLNR 17135549 (May 26, 2021) (relying on


 14
     Even though, in constitutional cases, a finding of likelihood of success on the merits “is
 typically dispositive,” Vitolo, 999 F.3d at 360 (citing Roberts, 958 F.3d at 416), the Court has
 considered the remaining factors in its analysis.
 15
    Defendants also contend that Plaintiff has not shown a need for debt relief under Section
 1005. Because Section 1005 is not based on need, this argument is unavailing.
 16
   At the hearing, Defendants stated that the $4 billion figure was arrived at by calculating the
 amount needed to pay off the qualifying loans held by socially disadvantaged farmers.



                                                  18
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 19 of 25                       PageID 874




 statements by Defendant Vilsack and United States Senator Raphael Warnock that the “U.S.

 Department of Agriculture will begin doling out $4 billion in payments to farmers of color as

 part of the most recent COVID-19 relief package.”); International New York Times, 2021 WLNR

 16517301(May 22, 2021) (“The Congressional Budget Office estimated that the loan forgiveness

 provision would cost $4 billion over a decade.”); Reuters News (May 21, 2021) (“The U.S.

 Agriculture Department said on Friday it will start erasing an estimated $4 billion dollars in debt

 to minority farmers in June, as it seeks to address racial discrimination.”).

         The Faust court discussed the subject of the amount of funding provided by Section

 1005.

         While there is no explicit cap on the funds allocated to the loan-forgiveness
         program, based on current estimates, 0.2% of the $1.9 trillion package in the
         ARPA has been allocated to the program. Defendants sent offer letters to eligible
         farmers and ranchers as early as May 24, 2021. On June 9, 2021, Defendants sent
         offer letters to 8,580 farmers, and intend to send another 6,836 letters beginning
         June 14, 2021. Defendants indicate that it will take an average of seven days to
         receive an accepted offer and that the FSA will process payment immediately
         upon receipt of the offer. Defendants have already started to forgive loans, and the
         8,580 farmers and ranchers who were sent offer letters represent approximately
         49% of the loans that will be forgiven under the program. The entire $3.8 billion
         that has been allocated to the program may be depleted before briefing and
         consideration of the motion for a preliminary injunction.

 Faust, 2021 WL 2409729, at *4 (emphasis added and citations to the record omitted).

         The Court concludes that, while it is not clear that relief under Section 1005 is limited to

 $4 billion, it not believable that Congress intended to appropriate open-ended funding.

 Therefore, if the program is not enjoined, even if Plaintiff is later determined to be eligible for

 the program, he would suffer irreparable injury in the likely case that all the funds allotted for the

 program would have already been spent.

         Next, Defendants contend that rather than enjoining the program, the Court could, at a

 later date, “re-write” Section 1005 to include Plaintiff. That is, instead of withdrawing benefits

                                                  19
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 20 of 25                      PageID 875




 from the favored class (“socially disadvantaged farmers”), the Court could extend benefits to the

 excluded class (white farmers such as Plaintiff). In support of their argument, Defendants rely

 on the Supreme Court’s decision in Califano v. Westcott, 443 U.S. 76 (1979). In that case, the

 Supreme Court looked at a federal statute that provided benefits to families whose fathers had

 become unemployed but denied those same benefits when mothers lost their jobs, and the Court

 ultimately expanded the statute to include mothers as well as fathers. Id. at 79. Prior to 1968,

 the provision of assistance to families whose dependent children were deprived of support

 because of a parent’s unemployment was gender neutral. Id. at 79-80. In 1968, as part of a

 revision to the Social Security Act, Congress added the gender qualification to the statute. Id. at

 80. The Court upheld the lower court’s remedy of “extension rather than invalidation” because

 the Social Security Act’s “strong severability clause” … “evidence[d] a congressional intent to

 minimize the burdens imposed by a declaration of unconstitutionality upon innocent recipients of

 government largesse.” Id. at 90.

        In Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320 (2006), the Court

 considered when it was appropriate “to devise a judicial remedy that does not entail

 quintessentially legislative work.” 546 U.S. at 330. The Court looked to Westcott to find that

 “the touchstone for any decision about remedy is legislative intent, for a court cannot ‘use its

 remedial powers to circumvent the intent of the legislature.’” Id. (quoting Westcott, 443 U.S. 94

 (Powell, J., concurring in part and dissenting in part)). “After finding an application or portion of

 a statute unconstitutional, we must next ask: Would the legislature have preferred what is left of

 its statute to no statute at all?” Ayotte, 546 U.S. at 330 (citations omitted).

        The legislative intent of Section 1005 is to remedy past discrimination suffered by those

 farmers defined as “socially disadvantaged” and to give those farmers a more level playing field



                                                   20
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 21 of 25                       PageID 876




 with non-minority farmers. Opening eligibility for debt relief to all farmers would gut that

 intent. Additionally, Defendants have not pointed to a severability clause in the ARPA or

 Section 1005 to show that Congress would rather have race-neutral debt relief for farmers than

 no debt relief at all. Accordingly, the Court finds that Westcott does not support Defendants’

 argument.

        Defendants also contend that there is no need for a preliminary injunction in this case

 because the courts in Faust and Wynn have already enjoined Section 1005’s distribution of

 funds. However, Defendants have given no assurance that they will not appeal those decisions.

 Moreover, Faust, Wynn, and Miller are all out-of-circuit decisions, and the standard for issuing

 an injunction in the Sixth Circuit is not necessarily the same as in other circuits. And, as the

 Miller court noted, “the existence of overlapping injunctive relief from other courts does not

 serve to automatically eliminate irreparable harm in parallel litigation, and the Government cites

 no authority to suggest otherwise.” Miller, No. 4:21-cv-0595-O at p. 21.

        Finally, Plaintiff will be irreparably harmed if he is denied his constitutional right to

 equal protection. Vitolo was clear that the impairment of a constitutional right supports a finding

 of irreparable injury. Vitolo, 999 F.3d at 365 (quoting Bonnell v. Lorenzo, 241 F.3d 800, 809

 (6th Cir. 2001) (“[W]hen reviewing a motion for a preliminary injunction, if it is found that a

 constitutional right is being threatened or impaired, a finding of irreparable injury is

 mandated.”)).17 Therefore, even if Plaintiff obtained financial relief after a trial on the merits, he



 17
    The parties disagree as to whether a farmer who receives debt forgiveness under Section 1005
 will be eligible for future debt forgiveness under 7 U.S.C. § 2008h(c), which prohibits the USDA
 from providing debt forgiveness on a direct loan to any person who has previously received debt
 forgiveness. See 7 U.S.C. § 2008h(c). The Court need not decide the dispute at this juncture
 based on Plaintiff’s statement at the hearing that he is not relying on this point of law as a basis
 for his motion for injunctive relief.

                                                  21
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 22 of 25                      PageID 877




 would have suffered irreparable harm merely by the deprivation of his constitutional rights

 during the pendency of this matter.

 Substantial Harm to Others

        Defendants contend that Plaintiff has not shown that any injury to him absent an

 injunction would outweigh the harm to the socially disadvantaged farmers who are at a

 disproportionately higher risk of foreclosure and whose economic position in the midst of the

 pandemic worsens the longer payments are delayed. While this factor militates in favor of not

 granting the injunction, the potential economic harm to minority farmers is lessened by the

 USDA’s present policy of not foreclosing on USDA direct loans, as acknowledged by

 Defendants at the hearing. Additionally, the USDA has encouraged private lenders not to

 foreclose on their loans.

 Public Interest18

        This factor weighs in favor of granting the injunction. Plaintiff is asserting a violation of

 the Equal Protection Clause, and, as reiterated by Vitolo, “it is always in the public interest to

 prevent the violation of a party’s constitutional rights.” Vitolo, 999 F.3d at 360 (quoting Deja Vu

 of Nashville, 274 F.3d at 400 (citation omitted)).

                                         Summary and Conclusion

        The Court finds that Plaintiff has shown a substantial likelihood that he will prevail on

 his claim that Section 1005 violates his right to equal protection under the law. Absent action by

 the Court, socially disadvantaged farmers will obtain debt relief, while Plaintiff will suffer the

 irreparable harm of being excluded from that program solely on the basis of his race. Despite the

 arguments of Defendants, the Court cannot re-write Section 1005 and order that Plaintiff receive

 18
    The factors of irreparable harm and the public interest “merge when the Government is the
 opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009).

                                                 22
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 23 of 25                       PageID 878




 equivalent relief. While an injunction may harm socially disadvantaged farmers, the Court has

 balanced the equities and determines that they favor enjoining Section 1005. The Court agrees

 with Judge Howard’s reasoning that “the remedy chosen and provided in Section 1005 appears to

 fall well short of the delicate balance accomplished when a legislative enactment employs race in

 a narrowly tailored manner to address a specific compelling governmental interest.” Wynn, 2021

 WL 2580678, at *17.

          Although this Court has reservations about issuing a nationwide injunction, in this type of

 case such an injunction is warranted.19 As explained by Judge Howard,

          Here, despite exploring any possible more narrow option, the Court cannot
          identify any relief short of enjoining the distribution of Section 1005’s payments
          and debt relief that will maintain the status quo and provide Plaintiff the
          opportunity to obtain any relief at all. As noted by the Supreme Court, “[o]nce a
          constitutional violation is found, a federal court is required to tailor the scope of
          the remedy to fit the nature and extent of the constitutional violation.” Dayton Bd.
          of Ed. v. Brinkman, 433 U.S. 406, 420, 97 S. Ct. 2766, 53 L.Ed.2d 851 (1977)
          (internal quotations and citations omitted); see also Califano v. Yamasaki, 442
          U.S. 682, 702, 99 S. Ct. 2545, 61 L.Ed.2d 176 (1979) (noting, in the context of a
          nationwide class action, “the scope of injunctive relief is dictated by the extent of
          the violation established, not by the geographical extent of the plaintiff class.”).
          Plaintiff has shown a likelihood of success on the merits of his claim that Section
          1005 is unconstitutional and, if implemented, would deprive him of his right to
          equal protection under the law. The implementation of Section 1005 will be swift
          and irreversible, meaning the only way to avoid Plaintiff’s irreparable harm is to
          enjoin the program. The Court can envision no other remedy that will prevent the

 19
      In her decision, Judge Howard noted some of the criticism of nationwide injunctions.
           [T]he Court proceeds with great caution in determining that an injunction that
          will have nationwide effect is warranted. Justices Gorsuch and Thomas have
          questioned a district courts’ authority to enter nationwide injunctions, see, e.g.,
          Dep’t of Homeland Sec. v. N.Y., ––– U.S. ––––, 140 S. Ct. 599, 599-601, 206
          L.Ed.2d 115 (2020) (concurring opinion); see also Trump v. Hawaii, ––– U.S. –––
          –, 138 S. Ct. 2392, 2423, 201 L.Ed.2d 775 (2018) (noting the “disposition of the
          case makes it unnecessary to consider the propriety of the nationwide scope of the
          injunction,” leaving the question unresolved), and courts and scholars have been
          critical of their use. See Trump, 138 S. Ct. at 2429 (collecting scholarly articles
          criticizing the issuance of nationwide preliminary injunctions).
 Wynn, 2021 WL 2580678, at *17 (footnotes omitted).


                                                   23
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 24 of 25                         PageID 879




        likely violation of Plaintiff’s constitutional right which absent an injunction
        cannot be remedied in this action.

 Wynn, 2021 WL 2580678, at *17 (footnotes omitted). See also Faust at *5 (quoting City of

 Chicago v. Barr, 961 F.3d 882, 916–17 (7th Cir. 2020) (“While universal injunctions are rare,

 they ‘can be necessary to provide complete relief to plaintiffs, to protect similarly-situated

 nonparties, and to avoid the chaos and confusion that comes from a patchwork of injunctions.’”))

 Faust also found that a nation-wide injunction was appropriate because “Defendants’ proposal to

 set aside funds to pay off any of Plaintiffs’ qualified loans is unworkable. If the USDA forgave

 Plaintiffs’ loans, it would be required to forgive every farmer’s loan, since the only criteria for

 loan forgiveness is the applicant’s race.”20 Id. Therefore, the only way to preserve the status quo

 is for the Court to issue a nationwide injunction.

        Accordingly, Plaintiff’s motion for a preliminary injunction is GRANTED, and

 Defendants are hereby enjoined from implementing Section 1005. Defendants Thomas J.

 Vilsack, in his official capacity as U.S. Secretary of Agriculture and Zach Ducheneaux, in his

 official capacity as Administrator, Farm Service Agency, their agents, employees, and all others

 acting in concert with them, who receive actual notice of this Order by personal service or

 otherwise, are immediately enjoined from issuing any payments, loan assistance, or debt relief

 pursuant to Section 1005(a)(2) of the American Rescue Plan Act of 2021 until further orders of

 the Court.

        The government has not opposed Plaintiff’s request that the Court waive the bond

 requirement. Therefore, Plaintiff will not be required to post a bond or other security.




 20
     The plaintiffs in Miller were granted class certification and did not seek a nationwide
 injunction. Miller, No. 4:21-cv-0595-O at p. 22.

                                                  24
Case 1:21-cv-01085-STA-jay Document 41 Filed 07/08/21 Page 25 of 25                   PageID 880




        No later than fourteen (14) days from the entry of this order, the parties must confer and

 submit to the undersigned Judge’s ECF inbox a proposed scheduling order in word processing

 format. A scheduling conference will be set by separate order.

        IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             UNITED STATES DISTRICT JUDGE

                                             Date: July 8, 2021




                                               25
